OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


          ©FFflCIAL BUSINESS         ««;.'•'
                                                              y*9***
          STATE OF TEXAS            @2:                   2   X&&ad ?&sfe*&'^>»d.M^>Z/*».~^. til
                                                                                  P1TNEV BOWES

          PEWALTYFOR            :--,§o.:.
                                                          02 1R
3/13/2015PFI8WATE USE             *§1-         ,      ^   0006557458              MAR 19 pt
HARPER, DARRELL Tr. Ct. Nd.'D^In^^fl^b'87'-rS;SDFR0M 2,pWRF-?i^W-H,
                                                            Ski.
                                                                                                              {
On this day, the application foVl1.07 Writof Habeas Corpus has been received
and presented to the Court.         - -.-- VGc*'
                                                                             Abel Acosta, Clerk

                              DARRELL HARPER
                              M f M ^ TDC # 1957729                                 Vj             k     •*
                                                                                                       ' %
                              3i ^m. sqi                                     f
                          Wuds^e.lk 773 a^/
                                                                                                       i'i